Title: To Thomas Jefferson from Daniel Brent, 5 September 1821
From: Brent, Daniel
To: Jefferson, Thomas


Dear Sir,
Washington,
5 September 1821.
A Box was left at this office (Department of State) by Mr Sumter, our first Minister at Rio d Jeneiro, upon his last arrival in the United States, for you, “to be delivered to your order”, which contains, I understand, samples of ores from the Brazils. I know not whether you are apprized of this Circumstance, or not—If you are not, I am happy in making you acquainted with it.  I have the honor to be, with perfect Respect and Esteem, Dear Sir, your obedt & very hu: servant,Daniel Brent.